Citation Nr: 0825292	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-36 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION 

The veteran had active military service from April 1943 to 
December 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of the New York , 
New York , Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for PTSD.
 
 
FINDINGS OF FACT
 
1.  An April 2003 rating decision that denied service 
connection for PTSD is final.
 
2.  The evidence received since the April 2003 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable probability of 
substantiating the claim.
 
3.  PTSD is attributable to events in service.
 
 
CONCLUSIONS OF LAW
 
1.  Evidence received since the April 2003 rating decision 
which denied entitlement to service connection for PTSD is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002);       38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2007).
 
2.  PTSD was incurred while on active duty service.  38 U.S. 
C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159. 3.303, 3.304(f) (2007).
 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in February 2007 of the information and evidence needed to 
substantiate and complete a claim to reopen.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim.  VA provided adequate notice of how disability ratings 
and effective dates are assigned.  While the veteran may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.
 
The Board notes that possibly due to a 1973 fire at the 
National Personnel Record Center , there are limited service 
medical records for this veteran and the only available 
service personnel record is one page from his military 
record.  In such a case, the Board has heightened duties to 
assist and in explaining the decision.  See  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).
 
The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim.  In light of the 
decision below, however, the veteran was not prejudiced.
 
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Hence, the case is ready for 
adjudication.
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).
 
New and Material Evidence
 
A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  If a claim has been previously denied and 
that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).
 
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.
 
The veteran claimed in his October 2002 claim that he 
suffered from PTSD from stressors that occurred during his 
World War II service.  The RO denied the veteran's initial 
claim of entitlement to service connection for PTSD in a 
February 2003 rating decision.  In the rating decision, the 
RO found that the available evidence was insufficient to 
confirm the veteran's stressors.  Thereafter, the RO obtained 
the veteran's service medical records and military personnel 
file.  The RO again denied the veteran's claim for 
entitlement to PTSD in an April 2003 rating decision.  The 
veteran did not file a notice of disagreement as to either of 
the rating decisions.  Hence, the February 2003 and April 
2003 rating decisions are final.
 
The veteran submitted a request to reopen his claim for 
entitlement to service connection for PTSD in December 2005.  
The additional evidence associated with the veteran's claims 
file includes VA medical records, internet research, and 
personal statements.
 
Establishing service connection for PTSD consists of medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).
 
A comprehensive review of relevant treatment history 
indicates that the preliminary requirement of a medical 
diagnosis of PTSD had been met at the time of the 2003 rating 
decisions.  The claim was denied because the veteran's 
evidence regarding the stressors was too vague to be 
verified.  Therefore, any evidence submitted subsequent to 
the 2003 rating decisions needed to relate to an 
unestablished fact necessary to substantiate the appellant's 
claim-namely, more detailed information that would allow the 
RO to corroborate at least one of the claimed in-service 
stressors.  The Board believes this has been provided.
 
The record shows that the veteran served in Lechampton , 
England with the 122nd Quartermaster Company beginning on an 
unknown date and ending in October 1943.  He was then 
relocated to London with a headquarters detachment until 
August 1945.  The veteran presented as new and material 
evidence an internet printout showing the weekly V1 and V2 
rocket attacks and resulting number of casualties in the 
London area from June 11, 1944 through March 25, 1945.
 
In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.  
The Board finds the weekly documentation of rocket attacks in 
the London area presents a more complete picture of the high 
frequency of attacks and increases the probability that the 
veteran was exposed to these attacks, and thus relates to an 
unestablished fact necessary to substantiate the appellant's 
claim.  Therefore, the appellant's claim of entitlement to 
service connection for PTSD is reopened.  See 38 C.F.R. § 
3.156(a).
 
Service Connection
 
Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.   38 U.S. C.A. § 1110; 
38 C.F.R. § 3.303(a).  The criteria to establish service 
connection for PTSD are stated above.  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV).
 
A comprehensive review of relevant treatment history 
indicates that the preliminary requirement of a medical 
diagnosis of PTSD has been met.  The veteran served in World 
War II from April 1943 until December 1945.  He claims he 
developed PTSD as a result of V1 and V2 rocket attacks on his 
base in London, specifically, when he saw rockets hit nearby 
buildings containing soldiers and civilians.  See October 
2002 note by VA staff psychologist and psychiatrist.  The 
veteran was diagnosed with delayed, chronic PTSD in 2002.  
See February 2002 psychology note; October 2002 note by VA 
staff psychologist and psychiatrist.  The record contains 
extensive notes regarding his group therapy treatment for 
PTSD.  See VA medical records dated October 1997 through 
December 2002.  The Board agrees that the veteran has a 
current disability.
 
The Board also finds that the veteran has shown credible 
evidence that the in-service stressors actually occurred.  
The veteran must show credible supporting evidence that at 
least one of the claimed in-service stressors actually 
occurred.      38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to combat, in the absence 
of clear and convincing evidence to the contrary, occurrence 
of the claimed in-service stressor may be established by the 
veteran's lay testimony alone.   Id.   The veteran, however, 
does not qualify as a combat veteran.  Although his DD-214 is 
missing from the file, he does not assert at any time that he 
qualifies as a combat veteran.  
 
If VA determines that the veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the record must contain service records or other 
evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  The veteran only needs to offer independent evidence 
of a stressful event that is sufficient to imply his personal 
exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  
 
The record contains independent evidence corroborating the 
claim of concentrated rocket attacks in London .  As his 
military record shows him posted to the London area between 
October 1943 and August 1945, it is at least as likely as not 
that the veteran was personally exposed to the rocket attacks 
as claimed.  Hence, the veteran's stressor is verified.
 
Finally, the record contains a link, established by medical 
evidence, between the veteran's PTSD and the rocket attacks.  
In an October 2002 detailed note, a VA staff psychologist and 
psychiatrist cooperatively agreed that the veteran's PTSD was 
caused by his exposure to numerous rocket attacks during his 
post in London from 1943 to 1945.
 
Therefore, all elements of a claim of entitlement to service 
connection for PTSD have been met, and the benefit sought on 
appeal is granted.
 
 
ORDER
 
Service connection for PTSD is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


